DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claim Status
2.	Claims 1-13 and 15-21 are currently pending.
	Claim 14 stands canceled
	Claims 16-21 are newly added 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Specifically, the limitation of the amended claims reciting; “a range of allowable intra prediction directions extends beyond the prediction directions for a square block.”, where the term allowable prediction directions remains undefined in specification or at the claim and is considered new matter. An allowability condition being applied to the prediction modes has not been a priory established in description or drawings.
Correction is required.

Reply to Arguments
4.	Applicant’s arguments with respect to claims 1-13 and 15-21 have been considered but are moot in view of the new grounds of rejection.
	The art to Kim is considered the most relevant along with the newly identified art to Ko, further referenced in representing the amended claim matter.
Re; Kim the argument alleging: “However, Kim does not teach nor suggest "a fixed number of prediction indices are used to indicate a range of intra prediction directions, the range of intra prediction directions being adapted to a shape of the rectangular block and a range of allowable intra prediction directions extends beyond the prediction directions for a square block" because Kim discloses several parameter sets, not a fixed number of prediction indices.”, is not considered persuasive when referencing the specification describing that for wide angle modes, the number of modes may be fixed Par.[0145]-[0147] Fig.17-18; Fig.23a, 24b, 24c, mode index is signaled by a specific fixed number Par.[0175] as mapped at the claims. 
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-11 and 15-21 are rejected under 35 U.S.C. 103 as being obvious over Dongcheol Kim et al., (hereinafter Kim) (US 2021/0044808) in lieu of For. KR 10-2018-0009660, Jan.25, 2018, in view of Geonjung Ko et al., (hereinafter Ko) (US 2021/0037259) in lieu of KR 2017-0138737 and KR 2017-0140524; KR 2018-0008498 and KR 2018-0027814.
Re Claim 1. (Currently Amended) Kim discloses, a method, (Abstract) comprising: 
predicting a video sample belonging to a rectangular block based on at least one sample of a neighboring block lying along a direction based on block shape of the rectangular block (predicting a video sample of a rectangular block based on the neighboring blocks, unit 150 in Fig.1 Par.[0042], or Par.[0161] Fig.21 and [0169]-[0170]), 
wherein a greater number of prediction directions are available along a longer side of said rectangular block than along a shorter side of said rectangular block (as depicted along the longer block side, in Fig.9, 10, 15, 16 with the angular mode being adjusted to the shape of the current block, Par.[0081] and/or [0083]-[0087] etc.); and, 
encoding the rectangular block using intra prediction based on the predicted video sample (encoding the rectangular block at unit 160, Fig.1 Par.[0041],[0042]), 
wherein a mapping of regular modes to wide angle modes corresponding to prediction directions for rectangular blocks is performed (mapping the regular modes, i.e., the basic modes, to wide-angle modes by mapping a plurality of directions e.g., a range Par.[0102] of angular modes mapped to an intra prediction mode index, Par.[0088],[0089], [0127] based on a first index value based on a number of wide angular modes, Par.[0128] where the mode indexes indicate angular modes within a range Par.[0163]) and, 
wherein a fixed number of prediction indices are used to indicate a range of intra prediction directions (for wide-angular modes, the number of intra prediction mode range may mapped by a fixed mode index number, Par.[0145]-[0147] Fig.17-18; Fig.23a, 24b, 24c, where the mode index is signaled by a specific fixed number of intra mode prediction indexes Par.[0175]), 
the range of intra prediction directions being adapted to a shape of the rectangular block and a range of allowable intra prediction directions extends (extended prediction directions adapted to the block shape, Fig.6, 19 Par.[0069]-[0078]..) beyond the prediction directions for a square block (determining a number of basic angular prediction modes adapted to extended prediction directions depending on the block shape, being defined at least in Par.[0073] by the ratio W/H Fig.8, 9, 10, 11 or 19 of the rectangular shape of the current block Par.[0081]-[0088] or [0153]-[0159]).
In order to emphasize the extend of the intra coding method involving the mapping of the basic and the wide-angle prediction directions to fixed index value numbers, 
The art to Ko has been identified to represent the amended matter as well as, 
	predicting a video sample belonging to a rectangular block based on at least one sample of a neighboring block lying along a direction based on block shape of the rectangular block, wherein a greater number of prediction directions are available along a longer side of said rectangular block than along a shorter side of said rectangular block; and, encoding the rectangular block using intra prediction based on the predicted video sample (encoding at unit 160, and applying an intra-prediction method at encoding apparatus, unit 150 in Fig.1 Par.[0045], [0049] based on neighboring samples per Fig.5 Par.[0066],[0057] at a rectangular current block per Fig.15 according to mapped intra directional indexed basic modes including an extended range mode Par.[0071]-[0075] where the basic and extended modes are indexed as intra prediction mode index, Par.[0075] indicating a specific angle mode, Par.[0077] and where the selected and non-selected modes may be adjusted Par.[0174] and Fig. 23a, 23b and Fig.8c, used to generate the predicted video sample by applying the CABAC binarization process to the intra-prediction modes Par.[0047] , 
wherein a mapping of regular modes to wide angle modes corresponding to prediction directions for rectangular blocks is performed (mapping the basic wide angle modes, Par.[0075]) and,
wherein a fixed number of prediction indices are used to indicate a range of intra prediction directions (using a fixed number of prediction modes, Par.[0191] Fig.25),
the range of intra prediction directions being adapted to a shape of the rectangular block and a range of allowable intra prediction directions extends beyond the prediction directions for a square block (applying an wide intra prediction angle mode index Par.[0008]-[0011] having the extended wide angle mode be based on the shape and size of the current block, Par.[0014], [0072]-[00076], Fig. 11 Par.[0111] and using the extended angle intra prediction mode index, Par.[0115] etc.).
One of ordinary skill would have found obvious to combine the common methods of coding the video current block based on basic and extended i.e., wide-mode prediction modes being mapped and indexed according to the rectangular current block shape in Kim, and Ko determining an extended indexed prediction mode according to the shape and size of the current block, where both apply similar coding methods of intra-prediction with the recited claims, in order to obtain the advantage of increased coding efficiency and reduce signaling overhead when extending the prediction modes for the current block, thus deeming the combination predictable in terms of the claimed matter.  

Re Claim 2. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the method claim 1, for encoding a video block comprising a memory  and a processing unit for encoding in (Kim:Par.[0045], [0060], [0062], [0076], [0127], [0175] and Figs.12 to 16) hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 3. (Currently Amended) This claim represents the decoding method processing each and every limitation of the method within the prediction loop of the encoder at claim 1, being based on the shape of the rectangular block per (Kim: Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16)hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 4. (Currently Amended) This claim represents the decoding apparatus implementing each and every limitation of the method claim 2, for decoding a video block comprising a memory and a processing unit for encoding (Kim: Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16), hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 5. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches this limitation, wherein there are more prediction samples of neighboring blocks along the longer edge of said rectangular block (Par.[0045], [0060], [0062], [0076], [0127] and Figs.12 to 16).  

Re Claim 6. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block (specifically depicted at Fig.16 and described at Par.[0032] and [0123]-[0126]..).  

Re Claim 7. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein prediction modes are signaled using a flag (signaling the regular modes e.g., MPM flag and index Par.[0045],[0054] and the wide-angle intra-prediction mode Par.[0122]).  

Re Claim 8. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein prediction modes are signaled differently based on whether the mode belongs to a most probable mode list (different signaling is issued by encoder when MPM mode is used Par.[0045],[0054] than the pdpc_wide_angle flag for the wide angular position dependent prediction combination mode, PDPC being signaled Par.[0122]).  

Re Claim 9. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Kim teaches about, wherein an index is used to map a prediction mode of the neighboring block to prediction modes of the rectangular block (signaling an index of the mapped neighboring blocks for the rectangular blocks, Par.[0070], [0076]-[0077] Fig.7, or [0079], [0086]-[0089], [0094] and Figs.11-15 or [0097] Figs.17-21…).  

Re Claim 10. (Previously Presented) Kim and Ko disclose, the method of Claim 1, 
Ko teaches about, wherein a rate distortion optimization is performed to find a prediction (performing RD Par.[0113]).  

Re Claim 11. (Previously Presented) Kim and Ko disclose, the method of Claim 3, 
Kim teaches about, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block (at least Fig.19, Par.[0153]-[0159]). 

14. (Cancelled)  

Re Claim 15. (Previously Presented) Kim and Ko disclose, a computer code program product stored on a non- transitory computer readable storage medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (both referenced arts, to 
Kim: having a program code stored in a memory and processor, Par.[0175] performing the encoding method of claim 1, in hardware/firmware/software Par.[0173]-[0174] and 
Ko: a program code or software stored in memory to be processed Par.[0197] and [0195]-[0196]).  

Re Claim 16. (New) Kim and Ko disclose, a computer code program product stored on a non-transitory computer readable storage medium comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 3 (both referenced arts, to 
Kim: having a program code stored in a memory and processor, Par.[0175] performing the decoding method of claim 3, in hardware/firmware/software Par.[0173]-[0174] and 
Ko: a program code or software stored in memory to be processed Par.[0197] and [0195]-[0196]).  

Re Claim 17. (New) This claim represents the encoding apparatus, wherein there are more prediction samples of neighboring blocks along the longer edge of said rectangular block is similarly identified at the method claim 5, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 18. (New) This claim represents the encoding method, wherein prediction directions are added along the longer side of said rectangular block and prediction directions are removed along the shorter side of said rectangular block is similarly identified at the method claim 6, hence it is rejected on the same evidentiary premise mutatis mutandis.  
Re Claim 19. (New) This claim represents the decoding method, wherein prediction modes are signaled using a flag as similarly identified at the method claim 7, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 20. (New) This claim represents the encoding apparatus, wherein prediction modes are signaled differently based on whether the mode belongs to a most probable mode list as similarly identified at the encoding method of claim 8, hence it is rejected on the same evidentiary premise mutatis mutandis.  

Re Claim 21. (New) Kim and Ko disclose, the apparatus of Claim 4, 
Kim teaches about, wherein an index is used to map a prediction mode of the neighboring block to prediction modes of the rectangular block (indexing the prediction modes for rectangular current blocks, Fig.17b, Par.[0139] and Fig.18b, Par.[0150]).

6.	Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious over Kim and Ko in view of Xianglin Wang et al., (hereinafter Wang) (US 2013/0136175).
Re Claim 12. (Previously Presented) Kim and Ko disclose, a device comprising: an apparatus according to claim 4; and 
Wang teaches about, at least one of (i) an antenna configured to receive a signal, the signal including the video block (Par.[0036]), (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block (radio frequency band including filters for band limiting and circuits adapted to the coded video data, Par.[0036],[0041], [0164],[0166]), and (iii) a display configured to display an output (display 32 in Fig.1, Par.[0033]).  
The ordinary skilled would have found obvious to associate the teachings in Kim and Ko video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where the best intra-prediction candidate is selected from a set of reference samples would be combined with the teachings in Wang disclosing a topical and well understood in the art video data transmission over a wireless medium hence deeming the combination predictable.

Re Claim 13. (Previously Presented) Kim and Ko disclose, a non-transitory computer readable medium containing data content generated according to the method of claim 1, 
Wang teaches about, playback using a processor (media playback at Par.[0034], [0037]). 
The ordinary skilled would have found obvious to associate the teachings in Kim and Ko video coding applications which would have created the incentive to seek the known technology using wireless data transmission, available before the effective filing date of the invention and where topical presentation functions associated with the media playback would have been understood thus be combined with the teachings found in Wang disclosing the playback of the video data transmitted over a wireless medium, hence deeming the combination predictable.   

Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/